Citation Nr: 1703276	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with unspecified depressive disorder and alcohol abuse disorder (hereinafter "PTSD"), currently 30 percent through March 18, 2015, and 70 percent beginning March 19, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.S.

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service-connected was granted and an initial rating of 30 percent was assigned for PTSD therein.  The Veteran appealed this initial rating determination.  In May 2013, he and his spouse T.S. testified at a hearing held before the undersigned at the aforementioned RO.  The Board remanded his claim, which was found to encompass not only a higher initial rating for service-connected PTSD but also a TDIU, for additional development in May 2014.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an April 2015 rating decision, the RO increased the Veteran's initial rating for his service-connected PTSD to 70 percent effective March 19, 2015.  Both the period through March 18, 2015, and the period beginning March 19, 2015, remain on appeal because a higher initial rating still is possible for each.  AB v. Brown, 6 Vet. App. 35 (1993).  Review of the claims file reveals that bifurcation of the higher initial rating and TDIU aspects of the claim is appropriate at this time.  Doing so is within the Board's discretion.  Locklear v. Shinseki, 24 Vet. App. 311 (2011); Holland v. Brown, 6 Vet. App. 443 (1994).  It further best addresses the Veteran's desires, as the discussion below shows.  Board adjudication of the higher initial rating aspect may proceed at this time.  However, another REMAND of the TDIU aspect is necessary.

In an August 2016 rating decision, the RO decreased the Veteran's rating for service-connected prostate cancer to 60 percent effective November 1, 2016.  The Veteran initiated an appeal of this determination by filing a notice of disagreement (NOD) later in August 2016.  A remand for issuance of a statement of the case, the next step in the appeals process, is necessary if there has been no recognition of the NOD.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the Veteran's NOD has been recognized.  A September 2016 letter indeed acknowledged receipt of it.  The Veterans Appeals Control and Locator System further shows that action on it is pending at the RO.  Neither a remand nor any other action by the Board with respect to service-connected prostate cancer is warranted at this time.  


FINDING OF FACT

In July 2016, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for a higher initial rating for service-connected PTSD.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for a higher initial rating for service-connected PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellate matter may be withdrawn as to one, some, or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing. 38 C.F.R. § 20.204(b)(1). Withdrawal may be made by the claimant or his representative.  38 C.F.R. § 20.204(a). It generally is effective upon receipt. 38 C.F.R. § 20.204(b)(3). The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202. In a July 2016 statement, the Veteran's representative indicated that the Veteran desired to "drop" the PTSD aspect but proceed with the TDIU aspect of his claim.  

Withdrawal of the Veteran's appeal as it concerns a higher initial rating for service-connected PTSD only is therefore proper.  It follows that no allegation of any error of fact or law remain in this regard.  This is true notwithstanding the January 2017 Post-Remand Brief from the Veteran's representative, which presents argument with respect to a TDIU as well as a higher initial rating for service-connected PTSD.  Indeed, no argument whatsoever was presented for why the withdrawal contained in this statement is not proper.  It instead was ignored, with no mention being made of it.  Further, it is reiterated that the withdrawal became effective upon its receipt.  Dismissal limited to the increased rating claim is thus warranted.


ORDER

The appeal of the claim for a higher initial rating for service-connected PTSD is dismissed.  

REMAND

Issues are inextricably intertwined when the determination on one could impact the determination on the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the potentially impacted issue must be deferred until resolution of the issue that may cause the impact.  Id.  As noted above, the Veteran has initiated but not perfected an appeal concerning the reduction in his rating for service-connected prostate cancer.  One possible outcome of this appeal is restoration of his previous 100 percent rating.  A TDIU is warranted only when service-connected disability or disabilities are rated less than 100 percent, however.  38 C.F.R. § 4.16(a).  The Veteran's claim for a TDIU therefore is inextricably intertwined with whether the reduction in his rating for service-connected prostate cancer was proper.  Board adjudication in this regard therefore is deferred until after resolution of the propriety of that reduction.

Given the above, a REMAND is directed for the following:

Proceed with the Veteran's appeal for whether the reduction in his rating for service-connected prostate cancer was proper until it is resolved.  Then, undertake any necessary development concerning, and readjudicate his claim of entitlement to, a TDIU.  Issue a rating decision if the determination is wholly or partially favorable to him.  If it is wholly or partially unfavorable to him, issue a supplemental statement of the case.  Place a copy of the rating decision and/or supplemental statement of the case (SSOC) in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to any SSOC before returning all appropriate issues to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims indeed are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


